Citation Nr: 1045283	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  04-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a disability manifested by 
tremors, tingling, numbness, and shaking in the extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from 
September 1975 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in February 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In a decision in January 2009, the Board denied the claim of 
service connection for a disability manifested by tremor, 
tingling, numbness, and shaking in the extremities.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order, dated in July 
2010, the Court granted a Joint Motion to Remand of the parties, 
the VA Secretary and the Veteran and remanded the case to the 
Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In May 2005, the Veteran appeared at a hearing before the Board 
and the Veterans Law Judge who held the hearing has since retired 
from the Board.  

In accordance with 338 U.S.C.A. § 7107(c), in June 2010, the 
Board afforded the Veteran the opportunity for another hearing 
before a Veterans Law Judge who would then decide the appeal.  In 
August 2010, the Veteran replied that he wanted to appear at a 
hearing before a Veterans Law Judge at the Regional Office. 






Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing at the Regional Office 
before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


